
	

113 S1095 IS: IDEA MOE Adjustment Act
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1095
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Mr. Udall of New Mexico
			 (for himself and Mr. Heinrich) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Individuals with Disabilities Education Act
		  in order to limit the penalties to a State that does not meet its maintenance
		  of effort level of funding to a one-time penalty. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the IDEA MOE Adjustment
			 Act.
		2.Penalty
			 limitationSection 612(a)(18)
			 of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(18)) is
			 amended—
			(1)in subparagraph (B)—
				(A)by striking The Secretary shall
			 reduce the allocation of funds under section 611 for any fiscal year
			 and inserting the following:
					
						(i)ReductionThe Secretary shall reduce the allocation
				of funds under section 611 for 1 fiscal
				year
						;
				and
				(2)by adding at the end the following:
				
					(ii)Distribution
				of fundsIn any case where a State's allocation under clause (i)
				is reduced, the Secretary shall distribute to all other States (as that term is
				defined in section 611(g)(2)) that were not subject to a reduction in
				allocation under such clause, the amount by which any State's allocation under
				section 611(d) was reduced under such clause, in accordance with subclauses
				(II) and (III) of section 611(d)(3)(A)(i) and without regard to paragraphs
				(A)(i)(I) and (B) of section 611(d)(3).
					(iii)Use of funds
				by StatesEach State that receives additional funds under clause
				(ii) shall allocate such funds to local educational agencies in accordance with
				section 611(f).
					(iv)No
				consideration for future years allocationNotwithstanding section
				611(d), in calculating the amounts for allocations under such section for
				fiscal year 2013 and all subsequent years, the Secretary, when determining the
				amount a State received under such section for a preceding fiscal year, shall
				not consider—
						(I)any amount by
				which a State's allocation under such section for fiscal year 2012 or any
				subsequent year is reduced under clause (i); and
						(II)any amount by
				which a State's allocation increased, pursuant to clause (ii), as a result of a
				State's reduction in allocation for fiscal year 2012 or any subsequent
				year.
						.
			
